DAVID E. WALKER, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentWalker v. CommissionerDocket No. 4694-77.United States Tax CourtT.C. Memo 1978-156; 1978 Tax Ct. Memo LEXIS 361; 37 T.C.M. (CCH) 691; T.C.M. (RIA) 780156; April 20, 1978, Filed *361  David E. Walker, pro se.  Clifford C. Larson, for the respondent.  GOFFEMEMORANDUM FINDINGS OF FACT AND OPINION GOFFE, Judge: The Commissioner determined a deficiency in petitioner's income tax for the taxable year 1974 in the amount of $633.The issues consist of substantiation of medical and dental expenses, contributions and other itemized deductions.  FINDINGS OF FACT Petitioner filed an individual income tax return for the taxable year 1974 in which he claimed the following deductions: Medical and dental expenses$3,138Taxes178Interest expense514Contributions570The Commissioner, in his statutory notice of deficiency, disallowed all of petitioner's itemized deductions.  OPINION Petitioner appeared at trial and stated that he relied upon the correctness of his return as he filed it.  He attempted to assemble some substantiation of the deductions disallowed but stated that he must have misplaced such substantiation when he moved.  He offered no other explanation as to the absence of records to establish his right to the deductions.  The burden of proving his deductions rests upon petitioner.  Rule 142, Tax Court Rules*362  of Practice and Procedure.  Petitioner has failed to support the deductions with records or receipts and his explanation of his failure is inadequate to justify an estimate or approximation of the expenses.  Decision will be entered for the respondent.